Citation Nr: 0523421	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an earlier effective date prior to March 12, 
1996 for the grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	David N. Greer, Esquire



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in April 2004.  

In September 2004, the Board remanded the veteran's claim for 
further evidentiary development.  


FINDINGS OF FACT

1.  There is no indication of a formal or informal claim for 
service connection for PTSD having been received by the RO 
prior to March 12, 1996.  

2.  There is no indication of a formal or informal claim OF 
service connection for any psychiatric disorder between 
December 1974 and March 1996.  


CONCLUSION OF LAW

An effective date earlier than March 12, 1996, for the 
establishment of service connection for PTSD is not 
assignable as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

With respect to the claim for an earlier effective date for 
the grant of service connection for PTSD, the Board notes 
that the facts are not in dispute; resolution of the appeal 
is dependent on interpretation of the regulations pertaining 
to the assignment of effective dates.

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, because no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Analysis

In this case, there is no dispute that the veteran filed his 
formal claim of service connection for PTSD on March 12, 
1996.  The RO has assigned the effective date of award 
effective to this filing.  

The veteran argues for an earlier effective date of award 
based on the premise that the record contains informal claims 
for PTSD.  

The veteran has claimed that references to a nervous 
condition and PTSD in VA medical records dated from 1974 and 
1985 constitute informal claims of service connection for an 
acquired psychiatric disorder, to include PTSD.  

In support of his claim, the veteran submitted VA treatment 
records dated between 1974 and 1985, which showed that he had 
been receiving treatment for mental health problems.  Various 
diagnoses were noted in these records, including anxiety, 
depression and PTSD.  

In particular, the veteran contends that a December 1974 
private mental health consultation note constitutes an 
informal claim.  The veteran was brought to this facility due 
to anger outbursts while drinking, sleep difficulty and 
irritability.  The physician postulated that one of the 
veteran's main problems "[was] his past experience in the 
Vietnam War."  

The physician noted that the veteran discussed his past 
experiences in the war and defined problems that arose from 
these experiences that involved interpersonal relationship 
difficulty.  

VA medical records reflect treatment for diagnosed 
nervousness, depression, sleep difficulty and reactive 
symptoms.  In January 1975, it was noted that the veteran had 
been "nervous upon returning from Vietnam" but had "no 
real problem -did not interfere with life."  He underwent a 
VA examination in which he was found to suffer from anxiety 
neurosis with depressive features.  

In October 1985, the veteran was transferred to another VA 
facility for treatment of PTSD.  In November 1985, the 
veteran's return to the Vietnam Unit was noted with clinical 
records that document his treatment for stress management, 
detoxification, as well as PTSD symptoms that included anger 
outbursts, flashbacks and nightmares of Vietnam.  

In a June 1994 neuropsychology note, the veteran was treated 
for multiple traumas from a motorcycle accident.  It was 
noted that the veteran "discussed being diagnosed with PTSD 
several years ago and being told that he would receive a 
service connected pension for this condition but complained 
that he had never received it."  

In an October 2001 VA outpatient treatment record, it was 
noted that the veteran was first diagnosed with PTSD in 1985.  
His symptoms included nightmares, flashbacks anger, and 
isolative behavior since his tour in Vietnam.  

The record reflects that no correspondence was received from 
the veteran regarding a claim for service connection for 
psychiatric disability until March 12, 1996.  

On that date, the RO received the veteran's application for 
compensation (VA Form 21-526) in which his claimed disability 
included PTSD and hearing loss.  

In a letter dated in May 1996, the veteran's then accredited 
representative submitted a statement indicating that the 
veteran was seeking service connection for PTSD.  The 
representative attached a Vet Center report and the veteran's 
DD Form 214 in support of that claim.  

After undertaking evidentiary development in regard to the 
veteran's claim, which included arranging for him to undergo 
VA psychiatric examination in June 1996, the RO granted 
service connection for PTSD in a July 1996 rating decision.  
The RO also assigned an evaluation of 30 percent, effective 
on March 12, 1996.  

The veteran testified at a personal hearing in February 1997 
and underwent VA psychiatric examination in May 1997.  
Following this development, the RO granted an increased 
rating of 100 percent, effective on March 12, 1996.  The 
veteran's PTSD disability was considered to be permanent at 
the 100 percent level and warranted no future examination.  

The RO also denied the veteran's claim for an earlier 
effective date for the award of service connection for PTSD.  
He essentially contends that there is medical evidence 
showing that he suffered from PTSD since the 1970's.  

He also asserts that, because PTSD was not recognized as a 
ratable disability by VA until 1980, he could not possibly 
have filed a claim upon his separation in 1971.  

In support of his claim, the veteran has submitted VA 
treatment records dated in since 1985, which show that he was 
given a diagnosis of PTSD at that time.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  

Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of a liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

38 C.F.R. § 3.157 (2004) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2004).  38 C.F.R. § 
3.157(b)(1) specifies that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought. 38 C.F.R. § 
3.157(b)(1).  The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

In this case, there is no evidence of record suggesting that 
the veteran filed a formal or informal claim of service 
connection for a psychiatric disorder to include PTSD prior 
to March 12, 1996.  

Thus, there is no basis for assigning an effective date prior 
to March 12, 1996, for the grant of service connection for 
PTSD.  38 C.F.R. § 3.155.  

The veteran has asserted that PTSD was not recognized as a 
disability by VA until 1979, and that it was therefore 
impossible for him to file a claim for service connection for 
PTSD when he was separated from service in 1971.  

However, the fact that PTSD was not recognized as a ratable 
disability by VA in 1971 does not create entitlement to an 
effective date of the day following his discharge for the 
grant of service connection.  

The veteran appears to be raising what amounts to a theory of 
relief couched in equity.  While the Board is very 
sympathetic to the veteran's claim, the Board is without 
authority to grant an earlier effective date for the award of 
service connection on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

The Court has recognized that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  

In this instance, there is no provision in the law or 
regulations permitting an award of benefits from the date of 
his separation in 1971 on the grounds that PTSD was not a 
ratable disability at that time.  

Furthermore, the Board notes that, even when PTSD was added 
to the list of ratable disabilities by VA, which actually 
occurred in April 1980, the veteran did not submit a formal 
or informal claim for service connection for PTSD at that 
time.  

If such a claim had been received within one year of the 
liberalizing law, benefits may have been authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  However, there is no 
indication of any formal or informal claim for service 
connection for PTSD having been received prior to March 12, 
1996.  

As noted hereinabove, in a June 1994 VA neuropsychology note, 
the veteran was reported to have "discussed being diagnosed 
with PTSD several years ago" and was told that he would 
receive a service connected pension for this condition but 
complained that he had never received it."  

This entry alone cannot constitute an informal claim.  In 
this regard, the veteran was being treated for multiple 
injuries sustained following a motorcycle accident, not a 
psychiatric disorder.  

The veteran's representative has asserted that VA medical 
records in December 1974 and October 1985 showed that the 
veteran had been hospitalized for depression at that time 
with references to his Vietnam service, and that these 
documents should have been interpreted as claims.  

However, although 38 C.F.R. § 3.157(b) provides for the 
acceptance of an examination or hospitalization reports as an 
informal claim, the document can only be accepted as a claim 
if a claim specifying the benefit sought was received within 
one year from the date of such examination, treatment or 
hospital admission.  38 C.F.R. § 3.157(b)(1).  In this case, 
no such claim was received within the one year following 
receipt of those documented reports.  

Otherwise, the provisions of 38 C.F.R. § 3.157 cannot be 
favorably applied in this case as an earlier formal claim for 
compensation had not been received.  

In summary, the Board concludes that the veteran has not 
asserted any basis under the law for assignment an effective 
date earlier than March 12, 1995 for the grant of service 
connection for PTSD.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

The claim for an effective date earlier than March 12, 1996, 
for the grant of service connection for PTSD is denied as a 
matter of law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


